Citation Nr: 0214225	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  96-08 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling prior to June 10, 
1999, and as 20 percent disabling from June 10, 1999.  

2.  Entitlement to an increased rating for labyrinthine 
irritation, status post bilateral stapedectomy for 
otosclerosis, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In November 1997, the veteran testified 
at a personal hearing before a member of the Board at the RO.  
The case was remanded in April 1998.  Thereafter, a February 
2002 rating decision granted an increase from 10 percent to 
30 percent for service-connected labyrinthine irritation, 
status post bilateral stapedectomy for otosclerosis, 
effective December 30, 1994; and also granted an increase 
from 10 percent to 20 percent for service-connected bilateral 
hearing loss, effective June 10, 1999.  Service connection 
was granted for tinnitus and the disability was assigned a 10 
percent disability evaluation, also effective June 10, 1999.  
The case has now been returned to the Board.  However, the 
appeal for increased ratings continues.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  


REMAND

The Board member who presided at the November 1997 hearing 
has since retired. In September 2002 the Board informed the 
veteran of the foregoing and that he would be afforded 
another Board hearing if he so desired.  The veteran 
thereafter informed the Board of his desire for a hearing 
before a member of the Board at the New York RO.  

In view of the foregoing, this case must be returned to the 
RO so that a Travel Board hearing can be scheduled.  
Accordingly, this case is REMANDED to the RO for the 
following: 

The veteran should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of his appeal.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand the Board intimates no opinion as to 
any ultimate outcome warranted in this case.  The appellant 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



